                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:21CR136

       vs.
                                                                        ORDER
PRINCE L. SPELLMAN,

                       Defendant.


       This matter is before the court on Defendant's Unopposed Motion to Continue Pretrial
Motion Deadline [21]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed by July
19, 2021.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion to Continue Pretrial Motion Deadline [21] is
granted. Pretrial motions shall be filed on or before July 19, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between June 17, 2021 and July 19, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 21st day of June, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
